Case: 4:15-cr-00049-CDP-DDN Doc. #: 504 Filed: 03/25/19 Page: 1 of 1 PageID #: 2428



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

  UNITED STATES OF AMERICA,                )
                                           )
                    Plaintiff,             )
                                           )
              vs.                          )       Case No. 4:15 CR 49 CDP-1
                                           )
  RAMIZ ZIJAD HODZIC,                      )
                                           )
                    Defendant.             )

                                        ORDER

         IT IS HEREBY ORDERED that the possible change of plea hearing in

  this matter is set for Wednesday, April 3, 2019 at 11:00 a.m. in Courtroom

  14-South.




                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE


  Dated this 25th day of March, 2019.
